Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.12 Page 1 of 21




                                                                               Exhibit A
                                                                            Page 1 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.13 Page 2 of 21




                                                                               Exhibit A
                                                                            Page 2 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.14 Page 3 of 21




                                                                               Exhibit A
                                                                            Page 3 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.15 Page 4 of 21




                                                                               Exhibit A
                                                                            Page 4 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.16 Page 5 of 21




                                                                               Exhibit A
                                                                            Page 5 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.17 Page 6 of 21




                                                                               Exhibit A
                                                                            Page 6 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.18 Page 7 of 21




                                                                               Exhibit A
                                                                            Page 7 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.19 Page 8 of 21




                                                                               Exhibit A
                                                                            Page 8 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.20 Page 9 of 21




                                                                               Exhibit A
                                                                            Page 9 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.21 Page 10 of 21




                                                                               Exhibit A
                                                                           Page 10 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.22 Page 11 of 21




                                                                               Exhibit A
                                                                           Page 11 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.23 Page 12 of 21




                                                                               Exhibit A
                                                                           Page 12 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.24 Page 13 of 21




                                                                               Exhibit A
                                                                           Page 13 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.25 Page 14 of 21




                                                                               Exhibit A
                                                                           Page 14 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.26 Page 15 of 21




                                                                               Exhibit A
                                                                           Page 15 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.27 Page 16 of 21




                                                                               Exhibit A
                                                                           Page 16 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.28 Page 17 of 21




                                                                               Exhibit A
                                                                           Page 17 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.29 Page 18 of 21




                                                                               Exhibit A
                                                                           Page 18 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.30 Page 19 of 21




                                                                               Exhibit A
                                                                           Page 19 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.31 Page 20 of 21




                                                                               Exhibit A
                                                                           Page 20 of 21
Case 4:21-cv-05095-SAB   ECF No. 1-1   filed 06/21/21   PageID.32 Page 21 of 21




                                                                               Exhibit A
                                                                           Page 21 of 21
